DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed September 24, 2021.  Claims 1 and 25 are amended and claim 31 is newly added.  Claim 3 remains withdraw.  Claims 1, 2, and 5-31 are pending and addressed below.
Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed September 24, 2021, with respect to the rejection of claim 1 under Hasegawa et al. (“Hasegawa” US 20170135710) in view of Sano et al. (“Sano” US 20060058617) and Gattani et al. (“Gattani” US 20080071143) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under Sano in view of Hasegawa.
Applicant’s amendments to claim 1 have overcome the rejections presented under 35 U.S.C. 112(b).
Claim Objections
Claim 23 is objected to because of the following informalities: “to facilitate delivery a surgical instrument” should be replaced with --to facilitate delivery of a surgical instrument--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 21, applicant claims “the bed comprises a pair of adjustable arm supports, each of the pair of adjustable arms supports having one or more robotic arms attached thereto”.  Previously in claim 19, applicant claims the first robotic arm and the second robotic arm “positioned on an adjustable arm support” (applicant is not claiming each robotic arm positioned on its own respective adjustable arm support), and in claim 20, applicant claims “the adjustable arm support is coupled to a bed”.  Claim 21 introduces a pair of additional arm supports.  It is unclear if the pair of additional arm supports supporting robotic arms are intended to be in addition to the adjustable arm previously introduced in claim 19 and further defined in claim 20.  For examination purposes, examiner interprets the claim wherein the adjustable arm support introduced in claim 19 is considered to be one of the pair of adjustable arm supports in claim 21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Both claims 7 and 10 recite the step of “identifying”. This judicial exception is not integrated into a practical application because the step of identifying is a concept that may be performed in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not tie the step to any particular structure for performing the step of identifying.
claims 7 and 10, applicant claims the step of “identifying” but does not claim any structure for performing the step.  The step of identifying may be a mental process performed by a human, and therefore is not eligible under 35 U.S.C. 101.
Claims 8-11 are rejected under 35 U.S.C. 101 as depending form claim 7.
Claim 11 is rejected under 35 U.S.C. 101 as depending from claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-23, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (“Sano” US 20060058617) in view of Hasegawa (US 20170135710).
Regarding claims 1, 2, 5, 6, 12-23, and 27-31, Sano discloses a surgical method, comprising:
(claim 1) manipulating a flexible instrument (31; [0057]);

displaying feedback from the flexible instrument ([0053]; displayed on monitor 6 or center display panel 7); and
displaying feedback from the rigid instrument ([0067]; displayed on monitor 6 or center display panel 7);
wherein the feedback from the flexible instrument and the feedback from the rigid instrument are displayed in a side-by-side view (see Fig. 1, wherein monitor 6 and center display panel 7 are considered to be in a “side-by-side view” because both displayed images are shown alongside each other in a single field of vision) (furthermore, both feedback from the flexible instrument and feedback from the rigid instrument can be displayed side-by-side on a single screen as shown in Fig. 11 and described in [0155, 0218] wherein the superimposed image creates a side-by-side display of both feedbacks);
(claim 2) wherein the flexible instrument comprises a flexible scope ([0055]); 
the rigid instrument comprises a rigid scope ([0049]); and
at least one of the feedback from the flexible scope and the needle from the rigid scope is displaced on a video screen ([0053]);
(claim 5) wherein one of the feedback from the flexible scope and the rigid scope comprises a primary view (Fig. 1 showing the monitor 6 on the top of the cart 9 creates a primary view) and the other of the feedback from the flexible scope and the rigid scope comprises a secondary view (Fig. 1 showing the center display panel 7 on the side of the cart 9 creates a second view);
(claim 6) further comprising switching the primary and the secondary views such that the feedback form the flexible scope comprises the primary view and the feedback from the rigid scope comprises the secondary view ([0053] discloses CCU 23 being used to send the image from the rigid instrument 21 to be displayed on one of the monitor 6 and the center display panel 7.  Similarly, [0067] discloses CCU 33 being used to send the image from the flexible instrument 31 to be displayed on one of the monitor 6 and the center display panel 7.  Because both images are disclosed as being displayed on 
(claim 12) wherein the flexible instrument is manipulated through a first region of a patient and the rigid instrument is manipulated through a second region of the patient (see Fig. 1 showing flexible instrument 31 and rigid instrument 21 being inserted into different locations on the body, thus manipulated through a first region and a second region respectively);
(claim 13) wherein the flexible instrument is manipulated through a first orifice and the rigid instrument is manipulated through a second orifice (see Fig. 1);
(claim 14) wherein the first orifice comprises a natural orifice ([0018, 0055] discloses the flexible instrument 31 as being inserted into a patient’s lumen, which is understood to be a natural orifice) and the second orifice comprises a man-made incision ([0018] discloses the rigid instrument 21 being inserted into the abdomen, there being no natural orifice for insertion into the abdomen as shown in Fig. 1, thus an incision is understood to be made for insertion of the rigid instrument 21);
(claim 15) wherein the natural orifice comprises the patient’s anus ([0055] discloses insertion into a natural orifice to reach the large intestine, the natural orifice for accessing the large intestine being the patient’s anus) and the man-made incision is formed in an abdomen of the patient ([0018] discloses the rigid instrument 21 being inserted into the abdomen, there being no natural orifice for insertion into the abdomen as shown in Fig. 1, thus an incision is understood to be made for insertion of the rigid instrument 21);
(claim 16) further comprising insufflating the patient at one of the first region of the patient and the second region of the patient ([0069]);
(claim 17) further comprising insufflating both the first region of the patient and the second region of the patient ([0069]);
(claim 18) further comprising adjusting the insufflation of the second region based on a measurement of the insufflation of the first region ([0142]);
claim 22) wherein the flexible instrument is configured to be driven through an outer sheath (see Fig. 1, wherein the flexible instrument 31 can be driven through a sheath to enter into the body);
(claim 23) wherein the flexible instrument comprises one or more working channels configured to facilitate delivery of a surgical instrument therethrough (gas delivery channel DC in the flexible instrument 31 is attached to the tube lumen 45b for gas insufflation, but one can route a surgical instrument through the gas delivery channel DC for delivery);
(claim 30) further comprising performing a Combined Endoscopic and Laparoscopic Surgery (CELS) procedure using the flexible instrument and the rigid instrument ([0042, 0213, 0225]); and
(claim 31) further comprising receiving a user input via a user interface of the robotic system ([0084]); and
in accordance with the user input, switching among the side-by-side view, a display of the feedback from the flexible instrument without displaying feedback from the rigid instrument, and a display of the feedback from the rigid instrument without displaying the feedback from the flexible instrument ([0084] discloses user input for selectively switching between the feedback from the rigid instrument 21 and feedback from the flexible instrument 31 on the monitor 6; Fig. 11 and [0155, 0218] discloses the option of displaying both feedbacks in a side-by-side manner)
but Sano fails to disclose (claim 1) wherein the flexible instrument is manipulated using a first robotic arm of a robotic system and the rigid instrument is manipulated using a second robotic arm of a robotic system; (claim 7) further comprising identifying a zone of sterility and a zone of non-sterility; (claim 8) where a drape is positioned between the zone of sterility and the zone of non-sterility; (claim 9) further comprising maintaining one of the first robotic arm or the second robotic arm within the zone of sterility; and maintaining the other of the first robotic art and the second robotic arm within the zone of non-sterility; (claim 10) further comprising identifying a transition zone between the zone of sterility and the zone of non-sterility; (claim 11) further comprising preventing the first robotic arm and the second robotic arm from moving into the transition zone; (claim 19) wherein the first robotic arm and the second robotic arm are positioned on an adjustable arm support; (claim 20) wherein the adjustable arm support is coupled to a bed; (claim 21) wherein the bed comprises a pair of adjustable arm supports, each of the pair of adjustable arm supports having one or more robotic arms attached thereto; (claim 27) wherein manipulating the flexible instrument using a first robotic arms is performed in response to input received via a pendant, and manipulating the rigid instrument using the second robotic arm is performed in response to input received via a master controller; (claim 28) wherein the input received via the pendant and the input received via the master controller are received from a single user; or (claim 29) wherein manipulating the flexible instrument using the first robotic arm is performed in response to input received via a master controller, and manipulating the rigid instrument using the second robotic arm is performed in response to input received via the master controller.
However, Hasegawa discloses a surgical method using a robotic surgical system, comprising:
(claim 1) using a first robotic arm (200a) of a robotic system to manipulate a flexible instrument (240a) ([0040] discloses the instrument 240a may be rigid or flexible) and a second robotic arm (200d) of a robotic system to manipulate a rigid instrument (240d) ([0040] discloses the instrument 240d may be rigid or flexible); 
(claim 19) wherein the first robotic arm and the second robotic arm are positioned on an adjustable arm support (300); 
(claim 20) wherein the adjustable arm support is coupled to a bed (indirectly coupled when the surgical instruments 240a and 240d are in contact with the patient on the surgical bed 150); 
(claim 21) wherein the bed comprises a pair of adjustable arm supports, each of the pair of adjustable arm supports having one or more robotic arms attached thereto (see Fig. 1); 
(claim 27) wherein manipulating the flexible instrument using a first robotic arms is performed in response to input received via a pendant (500a), and manipulating the rigid instrument using the second robotic arm is performed in response to input received via a master controller (600) (master controller 600 is used to switch the correlated control between the pendants 500a and 500b and the arms 200a and 200d, thus the second robotic arm 200d is manipulated in response to the master controller being set to control the second robotic arm 200d as disclosed in [0047]);
(claim 28) wherein the input received via the pendant and the input received via the master controller are received from a single user (see Fig. 1; “Op”); and
(claim 29) wherein manipulating the flexible instrument using the first robotic arm is performed in response to input received via a master controller, and manipulating the rigid instrument using the second robotic arm is performed in response to input received via the master controller (master controller 600 is used to switch the correlated control between the pendants 500a and 500b and the arms 200a and 200d, thus both robotic arms 200a and 200d are manipulated in response to the master controller being set to control the respective robotic arm as disclosed in [0047]).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the robotic arms as taught by Hasegawa in view of the surgical method in Sano because surgical robots enhance the precision of surgical procedures and allow for more distance between the patient and the surgeon.  The motivation for the modification would have been to perform precise surgery without unintentionally damaging nearby tissue and to reduce the potential for infection from the surgeon to the patient.  Furthermore, the combination of Sano in view of Hasegawa merely replaces a manual control of the surgical instruments by directly holding the surgical instruments in the surgeon’s hands with a robotic control of the surgical instruments.  A substitution of one form of surgical instrument control for another would yield a predictable result controlling the surgical instruments to perform a procedure.  See MPEP 2143.
Moreover, Hasegawa discloses a surgical method using a robotic surgical system, comprising:
(claim 7) further comprising identifying a zone of sterility and a zone of non-sterility ([0051]); 
(claim 8) where a drape is positioned between the zone of sterility and the zone of non-sterility (300);
(claim 9) further comprising maintaining one of the first robotic arm or the second robotic arm within the zone of sterility, and maintaining the other of the first robotic art and the second robotic arm within the zone of non-sterility ([0222] of applicant’s disclosure discloses the ports into the abdomen are sterile, and the entry into the natural orifice being nob-sterile.  Similarly, Hasegawa discloses an entry into the abdomen (sterile zone) and an entry into a natural orifice (non-sterile zone), and thus teaches the claimed limitations); 
(claim 10) further comprising identifying a transition zone between the zone of sterility and the zone of non-sterility (the drape defines the transition zone); and
(claim 11) further comprising preventing the first robotic arm and the second robotic arm from moving into the transition zone (the robotic arms 200a and 200d cannot occupy the same space as the drapes 300, therefore cannot move into the transition zone since the robotic arms and drapes cannot occupy the same point in space simultaneously).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the zone of sterility, zone of non-sterility, and drape as disclosed by Hasegawa with the surgical method of Sano because the sterile zone allows for the surgeon to prepare for the surgery by sterilizing the surgical instruments.  The motivation for the modification would have been to protect the patient from infection.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Hasegawa as applied to claim 22 above, and further in view of Regadas (US 20100036375).  The rejection of claims 23 and 24 is separate from the rejection of claim 23 above under 35 U.S.C. 103 as obvious by Sano in view of Hasegawa.
	Regarding claims 23 and 24, Sano in view of Hasegawa discloses the method of claim 22, but not (claim 22) wherein the flexible instrument comprises one or more working channels configured to facilitate delivery of a surgical instrument therethrough; or (claim 24) wherein the surgical instrument comprises a poly snare.
	However, Regadas discloses a endoscopic surgical method for insertion through the anus, (claim 22) wherein the flexible instrument comprises one or more working channels configured to facilitate delivery of a surgical instrument therethrough (the working channel being the interior of tube 110); and (claim 24) wherein the surgical instrument comprises a poly snare (130).  The working channel of Regadas being designed for use in endoscopic and laparoscopic procedures ([0028]), such as that taught by Sano in view of Hasegawa.
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the working channel as taught by Regadas with the surgical method of Sano in view of Hasegawa because it would allow for devices, such as a polyp snare, to be introduced into the natural orifice of the patient (Regadas, [0009]).  The motivation for the modification would have been to remove polyps during the endoscopic procedure without the need to remove the endoscope (Regadas, [0041]).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Hasegawa as applied to claim 1 above, and further in view of Bonutti et al. (“Bonutti” US 20170112577).
	Regarding claims 25 and 26, Sano in view of Hasegawa disclose the method of claim 1, but fails to disclose the method (claim 25) further comprising introducing a marker into a target region of a patient using one of the flexible instrument and the rigid instrument; or (claim 26) wherein the marker is delivered to the patient intravenously.
	However, Bonutti discloses a surgical robot method comprising (claim 25) introducing a marker into a target region of a patient using an endoscope ([0075]), and (claim 26) wherein the marker is delivered to the patient intravenously ([0075]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the introduction of the marker as taught by Bonutti with the method of Sano in view of Hasegawa because the marker identifies tumor or infectious cells (Bonutti, [0075]).  The motivation for the modification would have been to identify problematic cells for removal from the patient (Bonutti, [0075]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771